*183Friday, October 25th, 1816,
Judge Roane
pronounced the Court’s opinion, as follows :—
The Court being of opinion that the Appellant Mrs. Hudson consented lo the repairs made upon the barn in the proceedings mentioned, is farther of opinion that the sum expended thereupon by the Appellee should be allowed him, to be paid by Mrs. Hudson as tenant for life of the premises, except such part theteei as may he deemed adequs u' to iea;w ..able repairs sipou the s which should be allowed to him u>. his account as administrator.
The Court is farther of opinion that, instead of the charge of five hundred and twenty five pounds, for which five negro fellows were sold by the Appellee at private sales, he ought to have been charged therefor such a sum as the same would have sold for upon a reasonable credit, if (in the opinion of the Court of Chancery) the situation of the estate would admit of such credit; and, if not, that he should he charged with such a sum as the same would have sold for in cash, at public auction. ,
The Court is also of opinion, that the purchase of the three negro hoys in the proceedings mentioned, having been made by the Appellee, under circumstances on his part which tended to deter others from purchasing them, and caused him to get them for less than their value, ought to be set aside in favour ©f the estate, and the Appellee charged with their hires. Therefore, it is decreed and ordered, that so much of the said decree as conflicts with this opinion be reversed and annulled, and the residue thereof affirmed; and that the cause he remanded, to be finally proceeded in pursuant to the principles of this decree.